Citation Nr: 1526189	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-41 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran's representative included the issue of service connection for an eye disability in written argument, the Veteran had not perfected his appeal in that matter; it is therefore not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary to satisfy VA's duty to assist in claimant in development evidence to substantiate the instant claim.  The Veteran's military occupational specialty was Amtrac crewman; and in that capacity, he likely had some exposure to excessive noise in service.  Following service he worked as a laborer, which also likely involved some exposure to noise.

The Veteran has not been shown to have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear during the pendency of the instant claim.  On June 2009 VA examination, he had borderline elevated puretone thresholds in each ear, a slight increase of which would be sufficient to establish a he has a hearing loss disability.  Notably, under now well-established caselaw the absence of a hearing loss disability on separation does not preclude a finding of service connection.  In an October 2013 statement, he claimed that his hearing acuity had worsened since he was last examined by VA.  Given that hearing loss tends to be a progressive disability (and the "high normal" puretone thresholds on 2009 VA examination; the length of the intervening period; and that he is competent to observe a diminution in his hearing capacity, and because the absence of a current hearing loss disability was a basis for the prior denial of his claim, a contemporaneous audiological evaluation to assess the Veteran's hearing is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an audiological examination of the Veteran (with audiometric studies) to ascertain whether he now has a hearing loss disability, and if so its likely etiology.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385)?

(b) If a hearing loss disability is found in either ear, what is the likely etiology of such disability? Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to exposure to noise trauma therein?  If not, identify the etiology considered more likely and why that is so. 

The examiner must explain the rationale for all opinions in detail.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

